Name: 2013/343/EU: Council Decision of 1Ã July 2013 appointing the Croatian members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2013-07-02

 2.7.2013 EN Official Journal of the European Union L 183/9 COUNCIL DECISION of 1 July 2013 appointing the Croatian members of the European Economic and Social Committee (2013/343/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 23 thereof, Having regard to the proposal of the Government of the Republic of Croatia, Having regard to the opinion of the European Commission, Whereas: (1) On 13 September 2010 the Council adopted Decision 2010/570/EU, Euratom appointing the members of the European Economic and Social Committee for the period from 21 September 2010 to 20 September 2015 (1). (2) Following the accession of the Republic of Croatia to the European Union, the European Economic and Social Committee should be enlarged by the appointment of nine members to be chosen from among representatives of organisations of employers, of the employed and of other parties representative of civil society, notably in socio-economic, civic, professional and cultural areas, HAS ADOPTED THIS DECISION: Article 1 The following persons are hereby appointed as members of the European Economic and Social Committee for the period from 1 July 2013 to 20 September 2015:  Mr Davor MAJETIÃ , Director General HUP (Croatian Employers Association)  Ms Dragica MARTINOVIÃ  DÃ ½AMONJA, Director, Representative Office in Brussels, Croatian Chamber of Economy  Ms Violeta JELIÃ , General Secretary of the Croatian Chamber of Trades and Crafts  Ms Marija HANÃ ½EVAÃ KI, General Secretary, Independent Trade Unions of Croatia  Ms Anica MILIÃ EVIÃ -PEZELJ, Executive Secretary, UATUC (Union of Autonomous Trade Unions of Croatia)  Mr Vilim RIBIÃ , President of the Great Council of Independent Union of Research and Higher Education Employees of Croatia  Ms Lidija PAVIÃ -ROGOÃ IÃ , Director, ODRAZ  Sustainable Community Development  Ms Marina Ã KRABALO, Senior advisor, GONG (Citizens Supervising Voting in an organized manner)  Mr Toni VIDAN, Coordinator of the Energy and Climate programme of Zelena akcija/ FoE Croatia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 July 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 251, 25.9.2010, p. 8.